Cite as 2014 Ark. 12

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-13-1074

EARL DELMAR PIGG                                     Opinion Delivered   January 16, 2014
                                APPELLANT
                                                     MOTION FOR LEAVE TO
V.                                                   WITHDRAW APPEARANCE AS
                                                     COUNSEL

STATE OF ARKANSAS
                                   APPELLEE          MOTION GRANTED.


                                            PER CURIAM


       Appellant Earl Delmar Pigg was convicted of eleven counts of rape and sentenced to

a term of life imprisonment. The circuit court entered a judgment and commitment order

on August 9, 2013. He then filed a timely notice of appeal on August 22, 2013. An appeal

from that judgment was lodged with this court on November 15, 2013. Appellant is

represented on appeal by William L. Griggs. Mr. Griggs was employed by the Arkansas

Public Defender Commission and appointed as trial counsel. Mr. Griggs is no longer

employed by the Commission and now asks that he be relieved as counsel.

       Arkansas Rule of Appellate Procedure–Criminal 16(a)(i) (2013) requires that trial

counsel, whether retained or court-appointed, continue to represent a defendant throughout

any appeal unless permitted by the trial court or this court to withdraw in the interest of

justice or for other sufficient cause.

       For the reasons set forth by Mr. Griggs, we hold that good cause to grant the motion

has been shown. Therefore, we grant Mr. Griggs’s motion to be relieved, and we appoint
                                    Cite as 2014 Ark. 12

attorney Joseph C. Self to represent the appellant. Our clerk is directed to set a new briefing

schedule for the appeal.

       Motion granted.




                                              2